Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Liberty Vision, Inc. (the “Company”) on Form10-Q for the period ended May 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Vadim Erofeev, Chief Financial Officer (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (3) The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Act of 1934; and (4) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: July 11, 2012 By: /s/Vadim Erofeev Vadim Erofeev Chief Financial Officer (Principal Financial Officer)
